Case 18-11801-LSS   Doc 853   Filed 11/20/18   Page 1 of 17
Case 18-11801-LSS   Doc 853   Filed 11/20/18   Page 2 of 17



                       Exhibit A
                                                            Case 18-11801-LSS                    Doc 853            Filed 11/20/18           Page 3 of 17
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                     DESCRIPTION                                      NAME                                         ADDRESS                                            EMAIL        METHOD OF SERVICE
                                                                                              Attn: Don A. Beskrone
                                                                                              500 Delaware Avenue, 8th Floor
                                                                                              P.O. Box 1150
Counsel to Unitco Realty & Construction Co., Inc.  Ashby & Geddes, P.A.                       Wilmington  DE 19899‐1150                             dbeskrone@ashbygeddes.com   Email
Counsel to Louise Paris Ltd., Mulitex Limited,                                                Attn: Edward E. Neiger, Esq.
Basicline International Ltd., Bhama International                                             151 West 46th Street
Inc., Lachmi’s International Ltd., and Pier                                                   4th Floor
Enterprises Ltd.                                     Ask LLP                                  New York NY 10036                                     eneiger@askllp.com          Email
                                                                                              Attn: Steven Balasiano
                                                                                              6701 Bay Parkway
Counsel to Gina Group, Twist Intimate Group and                                               3rd Floor
Nesso Jeans                                          Balasiano & Associates PLLC              Brooklyn  NY 11204                                    steven@balasianolaw.com     Email
Counsel to Brixmor Property Group, Inc., The                                                  Attn: David L. Pollack, Esq.
Weitzman Group, Inc., Federal Realty Investment                                               51st Floor ‐ Mellon Bank Center
Trust, Prime/FRIT Mission Hills, LLC and Prime/FRIT                                           1735 Market Street
Bell Gardens, LLC                                    Ballard Spahr LLP                        Philadelphia PA 19103                                 pollack@ballardspahr.com    Email
                                                                                              Attn: Leslie Heilman, Esq., Laurel D. Roglen, Esq. 
Counsel to Brixmor Property Group, Inc., The                                                  and Chantelle McClamb, Esq.
Weitzman Group, Inc., Federal Realty Investment                                               919 Market Street                                     heilmanl@ballardspahr.com
Trust, Prime/FRIT Mission Hills, LLC, Prime/FRIT                                              11th Floor                                            roglenl@ballardspahr.com
Bell Gardens, LLC and Valley Plaza, LLC              Ballard Spahr LLP                        Wilmington DE 19801                                   mcclambc@ballardspahr.com   Email
                                                                                              Attn: John Mark Stern 
Counsel to the Comptroller of Public Accounts of                                              Assistant Attorney General
the State of Texas and the Texas Workforce                                                    P.O. Box 12548
Commission                                           Bankruptcy & Collections Division MC 008 Austin  TX 78711‐2548                                 john.stern@oag.texas.gov    Email
                                                                                              Attn: William J. Barrett
                                                                                              200 West Madison Street
                                                     Barack Ferrazano Kirschbaum & Nagelberg  Suite 3900
Counsel to PF‐LYP, LLC and Atlantic Square, LLC      LLP                                      Chicago IL 60606                                      william.barrett@bfkn.com    Email
                                                                                              Attn: Kevin M. Newman
                                                                                              Barclay Damon Tower
Counsel to Charlotte (Archdale) UY, LLC and                                                   125 East Jefferson Street
Western Lights Properties, LLC                       Barclay Damon LLP                        Syracuse NY 13202                                     knewman@barclaydamon.com    Email
                                                                                              Attn: Justin R. Alberto, Erin R. Fay and Daniel N. 
                                                                                              Brogan
                                                                                              600 N. King Street                                    jalberto@bayardlaw.com
                                                                                               Suite 400                                            efay@bayardlaw.com
Counsel to Gordon Brothers Finance Company           Bayard, P.A.                             Wilmington DE 19801                                   dbrogan@bayardlaw.com       Email
                                                                                              Attn: Russell W. Mills & Scott R. Larson 
                                                                                              2323 Ross Ave.
                                                                                              Suite 1900                                            rmills@bellnunnally.com
Counsel to Brazito Capital Venture I, LLC            Bell Nunnally & Martin LLP               Dallas TX 75201                                       slarson@bellnunnally.com    Email



        In re:  J & M Sales Inc., et al.
        Case No. 18‐11801 (LSS)                                                                           Page 1 of 13
                                                           Case 18-11801-LSS               Doc 853            Filed 11/20/18             Page 4 of 17
                                                                                                     Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                      DESCRIPTION                                      NAME                                    ADDRESS                                          EMAIL            METHOD OF SERVICE
                                                                                           Attn: Ronald S. Berg
                                                                                           321 Ennisbrook Drive
Counsel to Herson Properties, LLC                 Berg, LLP                                Montecito  CA 93108                                 rsberglaw@gmail.com            Email
                                                                                           Attn: Caroline R. Djang
                                                                                           18101 Von Karman Avenue
                                                                                           Suite 1000
Counsel to Protech Staffing Services, Inc.        Best Best & Krieger LLP                  Irvine CA 92612                                     Caroline.Djang@bbklaw.com      Email
                                                                                           Attn: Ernie Zachary Park
                                                                                           13215 E. Penn Street
Counsel to Crea/PPC Long Beach Towne Center PO,                                            Suite 510
L.L.C., a Delaware limited liability company     Bewley, Lassleben & Miller, LLP           Whittier CA 90602‐1797                              ernie.park@bewleylaw.com       Email
                                                                                           Attn: Bryan J. Hall
                                                                                           1201 N. Market Street
                                                                                           Suite 800
Counsel to Julius Young Hosiery Inc.              Blank Rome LLP                           Wilmington DE 19801                                 bhall@blankrome.com            Email
                                                                                           Attn: Jeffrey Rhodes
                                                                                           1825 Eye Street NW
Counsel to Jefan LLC and Mascot LLC               Blank Rome LLP                           Washington  DC 20006                                JRhodes@BlankRome.com          Email
                                                                                           Attn: Josef W. Mintz
                                                                                           1201 N. Market Street
                                                                                           Suite 800
Counsel to Jefan LLC and Mascot LLC               Blank Rome LLP                           Wilmington  DE 19801                                Mintz@BlankRome.com            Email
                                                                                           Attn: Jacob Kim
                                                                                           In‐House Counsel
                                                                                           2415 E. 15th Street
Counsel to Blue Dot USA, Inc. dba Wax Jean        Blue Dot USA, Inc.                       Los Angeles CA 90021                                jacobkim@ambianceapparel.com   Email
                                                                                           Attn: T Feil
                                                                                           3732 W. 120th Street                                tfeil@bmcgroup.com
Interested Party                                  BMC Group VDR, LLC                       Hawthorne CA 90250                                  ecfbk@bmcgroup.com             Email
                                                                                           Attn: Valerie Bantner Peo
                                                                                           55 Second Street
                                                                                           17th Floor
Counsel to Capital Funding Solutions, Inc.        Buchalter, A Professional Corporation    San Francisco CA 94105‐3493                         vbantnerpeo@buchalter.com      Email
                                                                                           Attn: William E. Chipman, Jr., Esquire and Mark 
                                                                                           D. Olivere, Esquire
                                                                                           Hercules Plaza
                                                                                           1313 North Market Street, Suite 5400                chipman@chipmanbrown.com
Counsel to MBK Apparel, Inc.                      Chipman Brown Cicero & Cole, LLP         Wilmington DE 19801‐6101                            olivere@chipmanbrown.com       Email
                                                                                           Attn: Kevin J. Simard, Esq., Douglas R. Gooding, 
Co‐Counsel to Encina Business Credit, LLC, as                                              Esq. and Saige E. Jutras, Esq.                      ksimard@choate.com
Administrative Agent and Collateral Agent, one of                                          Two International Place                             dgooding@choate.com
Debtors’ prepetition secured lenders               Choate Hall & Stewart LLP               Boston MA 02110                                     sjutras@choate.com             Email




         In re:  J & M Sales Inc., et al.
         Case No. 18‐11801 (LSS)                                                                    Page 2 of 13
                                                             Case 18-11801-LSS        Doc 853            Filed 11/20/18            Page 5 of 17
                                                                                               Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below

                      DESCRIPTION                                          NAME                            ADDRESS                                          EMAIL             METHOD OF SERVICE
                                                                                      Attn: Elizabeth Guerroro‐Southard and Christa 
                                                                                      Samaniego
                                                                                      11902 Rustic Lane                                 elizabeths@pettitlaw.com
Counsel to Curtis Young                             Chris Pettit & Associates, P.C.   San Antonio TX 78230                              christasamaniego@mac.com           Email
                                                                                      Attn: Daniel K. Astin, John D. McLaughlin Jr., 
                                                                                      Joseph J. McMahon Jr. 
                                                                                      1204 N. King Street
Counsel to HS Belmont LLC                           Ciardi Ciardi & Astin             Wilmington DE 19801                               jmcmahon@ciardilaw.com             Email
                                                                                      Attn: Christopher B. Mosley
                                                                                      Senior Assistant City Attorney
                                                                                      200 Texas Street
Counsel to City of Fort Worth                       City Attorney's Office            Fort Worth TX 76102                               chris.mosley@fortworthtexas.gov    Email
                                                                                      Attn: Karen C. Bifferato and Kelly M. Conlan
                                                                                      1000 West Street
Counsel to IRC Aurora Commons, L.L.C., IRC Six                                        Suite 1400                                        kbifferato@connollygallagher.com
Corners, L.L.C.                                     Connolly Gallagher LLP            Wilmington DE 19801                               kconlan@connollygallagher.com      Email
                                                                                      Attn: Jay Indyke, Seth Van Aalten and Michael 
                                                                                      Klein
                                                                                      The Grace Building                                jindyke@cooley.com
Counsel to the Official Committee of Unsecured                                        1114 Avenue of the Americas, 46th Floor           svanaalten@cooley.com
Creditors                                           Cooley LLP                        New York NY 10036‐7798                            mklein@cooley.com                  Email
                                                                                      Attn: Simon E. Fraser
                                                                                      1201 N. Market Street
Counsel to Yusen Logistics (Americas)                                                 Suite 1001
Inc.                                                Cozen O'Connor                    Wilmington DE 19801                               sfraser@cozen.com                  Email
                                                                                      Attn: Christopher P. Simon 
Counsel to Western & Venice SC, LLC; David's Place                                    1105 North Market Street
Off‐Price Clothing Co., Inc., Y.M.I. Jeanswear, Inc.                                  Suite 901
and Topson Downs of California, Inc.                  Cross & Simon, LLC              Wilmington  DE 19801                              csimon@crosslaw.com                Email
                                                                                      Attn: Bankruptcy Department
                                                                                      Carvel State Office Building
                                                                                      820 N. French Street, 6th Floor
Delaware Attorney General                           Delaware Attorney General         Wilmington DE 19801                               attorney.general@state.de.us       Email
                                                                                      Attn: Zillah Frampton
                                                                                      820 N. French Street 
Delaware Division of Revenue                        Delaware Division of Revenue      Wilmington DE 19801                               FASNotify@state.de.us              Email
                                                                                      Corporations Franchise Tax
                                                                                      P.O. Box 898
Delaware Secretary of State                         Delaware Secretary of State       Dover  DE 19903                                   dosdoc_Ftax@state.de.us            Email
                                                                                      Attn: Bankruptcy Department
                                                                                      820 Silver Lake Boulevard
                                                                                      Suite 100
Delaware State Treasury                             Delaware State Treasury           Dover  DE 19904                                   statetreasurer@state.de.us         Email


         In re:  J & M Sales Inc., et al.
         Case No. 18‐11801 (LSS)                                                               Page 3 of 13
                                                         Case 18-11801-LSS                  Doc 853           Filed 11/20/18         Page 6 of 17
                                                                                                     Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                     DESCRIPTION                                  NAME                                           ADDRESS                                  EMAIL             METHOD OF SERVICE
                                                                                            Attn: Deb Secrest
                                                                                            Collections Support Unit
Counsel to Office of Unemployment Compensation                                              651 Boas Street, Room 702
Tax Services (UCTS)                                 Department of Labor and Industry        Harrisburg PA 17121                        ra‐li‐ucts‐bankrupt@state.pa.us   Email
                                                                                            Attn: Byron Z. Moldo
Counsel to Red Mountain Asset Fund I, LLC., Desert                                          9401 Whilshire Boulevard
Sky Esplanade, LLC., Maryvale Plaza IA, LLC.,                                               9th Floor
Maryvale Terrace, LLC.                              Ervin Cohen & Jessup LLP                Beverly Hills CA 90212                     bmoldo@ecjlaw.com                 Email
                                                                                            Attn: Paul J. Labov
                                                                                            101 Park Ave.
Counsel to the Official Committee of Unsecured                                              17th Floor
Creditors                                           Fox Rothschild LLP                      New York NY 10178                          plabov@foxrothschild.com          Email
                                                                                            Attn: Thomas M. Horan and Courtney A. 
                                                                                            Emerson
                                                                                            919 N. Market St.
Counsel to the Official Committee of Unsecured                                              Suite 300                                  thoran@foxrothschild.com
Creditors                                           Fox Rothschild LLP                      Wilmington DE 19899‐2323                   cemerson@foxrothschild.com        Email
                                                                                            Attn: J. Bennett Friedman
                                                                                            1900 Avenue of the Stars
                                                                                            11th Floor
Counsel to MBK Apparel, Inc.                        Friedman Law Group, P.C.                Los Angeles CA 90067                       jfriedman@flg‐law.com             Email
                                                                                            Attn: Natasha M. Songonuga, Esq.
Counsel to Priority Technology Holdings, Inc. and                                           300 Delaware Avenue, Suite 1015
Swipe Payment Solutions, Inc.                       Gibbons P.C.                            Wilmington DE 19801                        nsongonuga@gibbonslaw.com         Email
                                                                                            Attn: Robert L. Handler
Counsel to David’s Place Off‐Price Clothing Co.,                                            10250 Constellation Blvd.
Inc., Y.M.I. Jeanswear, Inc. and Topson Downs of  Glaser Weil Fink Howard Avchen & Shapiro  19th Floor
California, Inc.                                    LLP                                     Los Angeles CA 90067                       rhandler@glaserweil.com           Email
                                                                                            Attn: David L. Bruck
                                                                                            99 Wood Avenue South
Counsel to Beatrice Home Fashions                   Greenbaum, Rowe, Smith & Davis LLP      Iselin NJ 08830                            dbruck@greenbaumlaw.com           Email
                                                                                            Attn: Janine M. Figueiredo
                                                                                            488 Madison Avenue
Counsel to Julius Young Hosiery Inc.                Hahn and Hessen LLP                     New York NY 10022                          jfigueiredo@hahnhessen.com        Email
                                                                                            Attn: Chris W. Halling
                                                                                            23586 Calabasas Road
                                                                                            Suite 200
Counsel to HCP Highland Park, LLC                   Halling Meza LLP                        Calabasas CA 91302                         challing@hallingmeza.com          Email
                                                                                            Attn: Nancy J. Newman
                                                                                            425 Market Street
                                                                                            26th Floor
Counsel to Mission Lodge Masonic Hall Association Hanson Bridgett LLP                       San Francisco CA 94105                     nnewman@hansonbridgett.com        Email




        In re:  J & M Sales Inc., et al.
        Case No. 18‐11801 (LSS)                                                                     Page 4 of 13
                                                            Case 18-11801-LSS               Doc 853           Filed 11/20/18   Page 7 of 17
                                                                                                     Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                     DESCRIPTION                                      NAME                                       ADDRESS                           EMAIL             METHOD OF SERVICE
                                                                                            Attn: Jessica Mickelsen Simon 
                                                                                            15910 Ventura Boulevard
Counsel to Landlord Philip Hart Revocable Living                                            12th Floor
Trust                                               Hemar, Rousso & Heald, LLP              Encino CA 91436‐2829                 jmsimon@hrhlaw.com               Email
                                                                                            Attn: Daniel C. Kerrick
                                                                                            1311 Delaware Avenue
Counsel to Loomis Armored US, LLC                   Hogan♦McDaniel                          Wilmington DE 19806                  dckerrick@dkhogan.com            Email
                                                                                            Attn: Garvan McDaniel
                                                                                            1311 Delaware Avenue
Interested Party                                    Hogan♦McDaniel                          Wilmington DE 19806                  gfmcdaniel@dkhogan.com           Email
                                                                                            Attn: Jason DelMonico
Counsel to Gordon Brothers Finance Company, as                                              10 St. James Avenue
Administrative Agent, one of Debtors’ prepetition                                           11th Floor
secured lenders                                    Holland & Knight LLP                     Boston MA 02116                      Jason.DelMonico@hklaw.com        Email
                                                                                            Attn: Robert W. Jones
                                                                                            200 Crescent Court
                                                                                            Suite 1600
Counsel to Gordon Brothers Finance Company          Holland & Knight LLP                    Dallas TX 75201                      Robert.Jones@hklaw.com           Email
                                                                                            Attn: Lawrence A. Lichtman
                                                                                            2290 First National Building
                                                                                            660 Woodward Avenue
Counsel to Silverado Ranch Plaza, LLC               Honigman Miller Schwartz and Cohn LLP   Detroit MI 48226                     llichtman@honigman.com           Email
                                                                                            Attn: Lynn H. Butler
                                                                                            111 Congress Avenue
                                                                                            Suite 1400
Counsel to WC MRP Calumet Center, LLC               Husch Blackwell LLP                     Austin  TX 78701                     lynn.butler@huschblackwell.com   Email
                                                                                            Attn: Marie‐Josee Dube
                                                                                            IBM Corporation
                                                                                            275 Viger East
Interested Party                                    IBM Credit LLC                          Montreal Quebec H2X 3R7 Canada       mjdube@ca.ibm.com                Email
                                                                                            Attn: Paul Wearing
                                                                                            Special Handling Group
                                                                                            7100 Highlands Pkwy
Interested Party                                    IBM Credit LLC                          Smyrna GA 30082                                                       First Class Mail
                                                                                            Centralized Insolvency Operation
                                                                                            2970 Market Street
                                                                                            Mail Stop 5 Q30 133
IRS Insolvency Section                              Internal Revenue Service                Philadelphia PA 19104‐5016                                            First Class Mail
                                                                                            Centralized Insolvency Operation
                                                                                            P.O. Box 7346
IRS Insolvency Section                              Internal Revenue Service                Philadelphia PA 19101‐7346                                            First Class Mail




        In re:  J & M Sales Inc., et al.
        Case No. 18‐11801 (LSS)                                                                     Page 5 of 13
                                                              Case 18-11801-LSS                 Doc 853            Filed 11/20/18            Page 8 of 17
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                      DESCRIPTION                                         NAME                                     ADDRESS                                            EMAIL                METHOD OF SERVICE
                                                                                                Attn: William Freeman, Karen Dine and Jerry 
                                                                                                Hall                                             bill.freeman@kattenlaw.com
                                                                                                575 Madison Avenue                               karen.dine@kattenlaw.com
Counsel to Debtors                                   Katten Muchin Rosenman LLP                 New York NY 10022                                jerry.hall@kattenlaw.com               Email

                                                                                                Attn: Robert L. LeHane and Jennifer D. Raviele   KDWBankruptcyDepartment@kelleydrye.com
Counsel to National Retail Properties, Inc. and                                                 101 Park Avenue                                  rlehane@kelleydrye.com
Philips International Holdings Corp.                 Kelley Drye & Warren LLP                   New York NY 10178                                jraviele@kelleydrye.com                Email
                                                                                                Attn: Julia B. Klein
                                                                                                919 North Market Street
                                                                                                Suite 600
Counsel to Wasa Properties Southlake Pavilion LLC Klein LLC                                     Wilmington DE 19801                              klein@kleinllc.com                     Email
                                                                                                Attn: Roye Zur
                                                                                                1801 Century Park East
                                                                                                Suite 700
Counsel to Western & Venice SC, LLC                  Landau Gottfried & Berger LLP              Los Angeles CA 90067                             rzur@lgbfirm.com                       Email

Counsel to NMC Anaheim, LLC; RLM Properties, 
LLC; Anaheim Island, LLC; Upside Crenshaw 
Holding, LLC; Au Zone Santa Ana, LLC; Levian 
Family Norwalk, LLC; Hekmatravan Family Norwalk,                                                Attn: Ian S. Landsberg
LLC; Norwalk Town Square Management, Inc.;                                                      9300 Wilshire Boulevard
NMC Upland, LLC; Norwalk Flallon, LLC; Upland                                                   Suite 565
Terry, LLC and Tomo GD, LLC.                      Landsberg Law, APC                            Beverly Hills CA 90212                           ian@landsberg‐law.com                  Email
                                                                                                Attn: Adam B. Nach
                                                                                                2001 E. Campbell Ave.
                                                                                                #103
Counsel to Unitco Realty & Construction Co., Inc.    Lane & Nach, P.C.                          Phoenix AZ 85016                                 Adam.nach@lane‐nach.com                Email
                                                                                                Attn: Susan E. Kaufman
                                                                                                919 North Market Street
                                                                                                Suite 460
Counsel to Mission Lodge Masonic Hall Association Law Office of Susan E. Kaufman, LLC           Wilmington  DE 19801                             skaufman@skaufmanlaw.com               Email
                                                                                                Attn: Ronald K. Brown, Jr. 
                                                                                                901 Dove Street
                                                                                                Suite 120
Counsel to CCF PCG Northridge LLC                    Law Offices of Ronald K. Brown, Jr., APC   Newport Beach CA 92660                           ron@rkbrownlaw.com                     Email




         In re:  J & M Sales Inc., et al.
         Case No. 18‐11801 (LSS)                                                                         Page 6 of 13
                                                              Case 18-11801-LSS                Doc 853            Filed 11/20/18         Page 9 of 17
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                      DESCRIPTION                                       NAME                                       ADDRESS                                   EMAIL                  METHOD OF SERVICE

Counsel to Allura Imports; Children's Apparel
Network; Johnny Signature International Inc.; Kidz 
Concepts LLC; One Step Up, Ltd.;
Cudlie International; Seven Apparel Group; Miss 
Sportswear Inc.; MSA Apparel LLC;
Kids Cant Miss LLC; A Base IX Co LLC; CSCO LLC; 
Apparel Trading International,
Inc.; Ikeddi Enterprises Inc.; Vandale Industries, 
Inc.; AJ Facts‐Tuff Cookies; Sasha Handbags; Import                                            Attn: Harlan M. Lazarus
Export Metro Limited; Essentials New York LLC;                                                 240 Madison Avenue
Hot Chocolate Inc.; and Geneva Factors Ltd.          Lazarus & Lazarus, P.C.                   New York NY 10016                           hlazarus@lazarusandlazarus.com        Email
                                                                                               Attn: Gary E. Klausner, Daniel H. Reiss
                                                                                               10250 Constellation Boulevard
                                                                                               Suite 1700                                  GEK@lnbyb.com
Counsel to Valley Plaza, LLC                       Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                        DHR@lnbyb.com                         Email
Counsel to Nueces County, City of Harlingen,                                                   Attn: Diane Wade Sanders
Victoria County, Cameron County, City of McAllen,                                              P.O. Box 17428
Hidalgo County, Harlingen CISD                     Linebarger Goggan Blair & Sampson, LLP      Austin TX 78760                                                                   First Class Mail
                                                                                               Attn: Don Stecker
                                                                                               711 Navarro Street
                                                                                               Ste 300
Counsel to Bexar County                              Linebarger Goggan Blair & Sampson, LLP    San Antonio TX 78205                        sanantonio.bankruptcy@publicans.com   Email
                                                                                               Attn: Elizabeth Weller
                                                                                               2777 N. Stemmons Freeway
                                                                                               Suite 1000
Counsel to Tarrant County and Dallas County          Linebarger Goggan Blair & Sampson, LLP    Dallas TX 75207                             dallas.bankruptcy@publicans.com       Email
                                                                                               Attn: John P. Dillman
Counsel to Harris County; Cypress‐Fairbanks ISD;                                               P.O. Box 3064
Fort Bend County and Angelina County                 Linebarger Goggan Blair & Sampson, LLP    Houston TX 77253‐3064                       houston_bankruptcy@publicans.com      Email
Counsel to Louise Paris Ltd., Mulitex Limited,                                                 Attn: Marc J. Phillips, Esq.
Basicline International Ltd., Bhama International                                              1007 North Orange Street
Inc., Lachmi’s International Ltd., and Pier                                                    10th Floor
Enterprises Ltd.                                     Manning Gross & Massenburg LLP            Wilmington DE 19801                         mphillips@mgmlaw.com                  Email
                                                                                               Attn: Peter Muthig
                                                                                               Civil Services Division 
                                                                                               222 North Central Avenue, Suite 1100
Counsel to Maricopa County Treasurer                 Maricopa County Attorney's Office         Phoenix AZ 85004‐2206                       muthigk@mcao.maricopa.gov             Email
                                                                                               Attn: Stephanie A. Fox
                                                                                               1201 North Market Street, Suite 900
Counsel to Apex Maritime Co., Inc. d/b/a Apex        Maron Marvel Bradley Anderson & Tardy     P.O. Box 288
Shipping Co.                                         LLC                                       Wilmington  DE 19801                        saf@maronmarvel.com                   Email



         In re:  J & M Sales Inc., et al.
         Case No. 18‐11801 (LSS)                                                                        Page 7 of 13
                                                           Case 18-11801-LSS                    Doc 853           Filed 11/20/18            Page 10 of 17
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                     DESCRIPTION                                      NAME                                            ADDRESS                                     EMAIL                  METHOD OF SERVICE
                                                                                                  Attn: Martin P. Eramo
                                                                                                  34184 Pacific Coast Highway
                                                                                                  Suite C
Counsel to  Mohr Affinity, LLC                       Martin P. Eramo, a Professional Corporation  Dana Point CA 92629                           mperamo@aol.com                       Email
                                                                                                  Attn: William F. Taylor, Jr and Shannon D. 
                                                                                                  Humiston
                                                                                                  Renaissance Centre
Counsel to Landlord Philip Hart Revocable Living                                                  405 North King Street, 8th Floor              wtaylor@mccarter.com
Trust                                                McCarter & English LLP                       Wilmington DE 19801                           shumiston@mccarter.com                Email
                                                                                                  Attn: Tara LeDay
Counse to Claimants, Tax Appraisal District of Bell                                               P.O. Box 1269
County and The County of Hays, Texas                 McCreary, Veselka, Bragg & Allen, P.C.       Round Rock TX 78680                           tleday@mvbalaw.com                    Email
Counsel to New Westgate Mall LLC and Malway                                                       Attn: Paul W. Carey
Realty Associates LP, sucessor‐in‐interest to                                                     100 Front Street
Trustees of Malway Realty Trust                      Mirick, O’Connell, DeMallie & Lougee, LLP Worcester MA 01608                               pcarey@mirickoconnell.com             Email
Counsel to Oakwood Plaza Limited Partnership,                                                     Attn: Rachel B. Mersky, Esquire
The Price REIT, Inc., Plaza Del Sol 557, LLC., Remo                                               1201 N. Orange Street 
Tartaglia Associates, HEB Grocery Company , and  Monzack Mersky McLaughlin and                    Suite 400
Bex McCreless                                        Browder, P.A.                                Wilmington DE 19801                           rmersky@monlaw.com                    Email
                                                                                                  Attn: Rachel B. Mersky, Esquire
                                                                                                  1201 N. Orange Street 
                                                     Monzack Mersky McLaughlin and                Suite 400
Counsel to Milan Real Estate Capital, LLC            Browder, P.A.                                Wilmington DE 19801                           rmersky@monlaw.com                    Email
                                                                                                  Attn: John D. Cornwell
                                                                                                  700 Milam Street
                                                                                                  Suite 2700
Counsel to Silver State Station LLC                  Munsch Hardt Kopf & Harr, P.C.               Houston TX 77002‐2806                         jcornwell@munsch.com                  Email
                                                                                                  Attn: Thomas D. Berghman
                                                                                                  500 N. Akard Street
                                                                                                  Suite 3800
Counsel to TSCA‐3, L.P.                              Munsch Hardt Kopf & Harr, P.C.               Dallas TX 75201‐6659                          tberghman@munsch.com                  Email
                                                                                                  Attn: Nicolette Corso Vilmos
                                                                                                  390 North Orange Avenue
                                                                                                  Suite 1400
Counsel to Highland Lakes Property, LLC              Nelson Mullins Riley & Scarborough LLP       Orlando FL 32801                              nicolette.vilmos@nelsonmullins.com    Email
                                                                                                  Attn: Samuel S. Kohn and James A. Copeland
                                                                                                  1301 Avenue of the Americas
Counsel to Wasa Properties Southlake Pavilion LLC Norton Rose Fulbright US LLP                    New York NY 10019‐6022                        samuel.kohn@nortonrosefulbright.com   Email
                                                                                                  Attn: Karen Vogel, Treasurer‐Tax Collector
                                                                                                  940 West Main Street
                                                                                                  Suite 106
Counsel to County of Imperial, California            Office of the Tax Collector                  El Centro CA 92243                                                                  First Class Mail




        In re:  J & M Sales Inc., et al.
        Case No. 18‐11801 (LSS)                                                                           Page 8 of 13
                                                            Case 18-11801-LSS                    Doc 853           Filed 11/20/18           Page 11 of 17
                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                      DESCRIPTION                                         NAME                                         ADDRESS                                      EMAIL            METHOD OF SERVICE
                                                                                                 Attn: Rich Schepacarter, Esq.
                                                                                                 844 King Street
                                                                                                 Suite 2207
United States Trustee District of Delaware          Office of the United States Trustee          Wilmington DE 19801                             Richard.Schepacarter@usdoj.gov   Email
                                                                                                 Attn: Frank E. Noyes, II
                                                                                                 1202 N. Orange Street
Counsel to Saul Subsidiary I, LP and Arena Shoppes                                               Suite 10E
LLLP                                                Offit Kurman, P.A.                           Wilmington DE 19801                             fnoyes@offitkurman.com           Email
                                                                                                 Attn: Stephen A. Metz
                                                                                                 4800 Montgomery Lane
                                                                                                 9th Floor
Counsel to Saul Subsidiary I, LP                    Offit Kurman, P.A.                           Bethesda MD 20814                               smetz@offitkurman.com            Email
                                                                                                 Attn: Gretchen Crawford
                                                                                                 Assistant District Attorney
                                                                                                 320 Robert S. Kerr, Room 505
Counsel to Oklahoma County Treasurer                Oklahoma County Treasurer                    Oklahoma City OK 73102                          grecra@oklahomacounty.org        Email
Counsel to Israel Discount Bank of New York, as co‐                                              Attn: Daniel Fiorillo and Chad B. Simon
administrative agent and one of Debtors’                                                         230 Park Avenue                                 dfiorillo@otterbourg.com
prepetition secured lenders                         Otterbourg P.C.                              New York NY 10169                               csimon@otterbourg.com            Email

                                                                                                 Attn: Richard M. Pachulski and Peter J. Keane
                                                                                                 919 North Market Street, 17th Floor
                                                                                                 P.O. Box 8705                                   rpachulski@pszjlaw.com
Counsel to Debtors                                  Pachulski Stang Ziehl & Jones LLP            Wilmington DE 19899                             pkeane@pszjlaw.com               Email
                                                                                                 Attn: Douglas D. Herrmann, Esq. and Marcy J. 
                                                                                                 McLaughlin, Esq.
                                                                                                 Hercules Plaza, Suite 5100
                                                                                                 1313 N. Market Street                           herrmannd@pepperlaw.com
Counsel to Hilco Merchant Resources, LLC            Pepper Hamilton LLP                          Wilmington DE 19899‐1709                        mclaughlinm@pepperlaw.com        Email
                                                                                                 Attn: Carlos M. Arce
                                                                                                 8626 Tesoro Drive
                                                    Perdue, Brandon, Fielder, Collins & Mott,    Suite 816
Counsel to Maverick County                          L.L.P.                                       San Antonio TX 78217                            carce@pbfcm.com                  Email
                                                                                                 Attn: Eboney Cobb
                                                                                                 500 E. Border Street
Arlington ISD, Richardson ISD, Carrollton‐Farmers  Perdue, Brandon, Fielder, Collins & Mott,     Suite 640
Branch ISD                                         L.L.P.                                        Arlington TX 76010                              ecobb@pbfcm.com                  Email
                                                                                                 Attn: John T. Banks
                                                                                                 3301 Northland Drive
Counsel to City of Weslaco, Weslaco ISD, &          Perdue, Brandon, Fielder, Collins & Mott,    Suite 505
Edinburg CISD                                       L.L.P.                                       Austin TX 78731                                 jbanks@pbfcm.com                 Email




         In re:  J & M Sales Inc., et al.
         Case No. 18‐11801 (LSS)                                                                          Page 9 of 13
                                                           Case 18-11801-LSS                     Doc 853            Filed 11/20/18       Page 12 of 17
                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                     DESCRIPTION                                      NAME                                             ADDRESS                                     EMAIL         METHOD OF SERVICE

Counsel to Spring Branch Independent School 
District, Fallbrook Utility District, Alief Independent 
School District, Mission Bend Municipal Utility 
District #2, Galena Park Independent School 
District, Harris County Fresh Water Supply District                                             Attn: Owen M Sonik
#5, Humble Independent School District, Spring                                                  1235 North Loop West
Independent School District, City of Houston, and  Perdue, Brandon, Fielder, Collins & Mott,    Suite 600
City of Rosenberg                                        L.L.P.                                 Houston TX 77008                                osonik@pbfcm.com              Email
                                                                                                Attn: Schuyler G. Carroll
                                                                                                30 Rockefeller Center
                                                                                                22nd Floor
Counsel to Acceo Solutions Inc.                    Perkins Coie LLP                             New York NY 10112‐0085                          SCarroll@perkinscoie.com      Email
                                                                                                Attn: Cliff A. Katz & Sherri D. Lydell
                                                                                                475 Park Avenue South
                                                   Platzer, Swergold, Levine, Goldberg, Katz &  18th Floor                                      ckatz@platzerlaw.com
Counsel to Rainbow Southeast Leasing, Inc.         Jaslow, LLP                                  New York NY 10016                               slydell@platzerlaw.com        Email
                                                                                                Attn: Shanti M. Katona
                                                                                                222 Delaware Ave.
                                                                                                Suite 1101
Counsel to Highland Lakes Property, LLC            Polsinelli PC                                Wilmington  DE 19801                            skatona@polsinelli.com        Email

                                                                                           Attn: Timothy T. Mitchell & Donna Kaye Rashti        tim@rashtiandmitchell.com
Counsel to Bethany 43, LLC; Randolph Plaza II, LLC                                         4422 Ridgeside Drive                                 donna@rashtiandmitchell.com
and Menlo Park Shopping Center Company, LLP         Rashti and Mitchell Attorneys at Law   Dallas TX 75244                                      dkrm@aol.com                  Email
                                                                                           Attn: Mark D. Collins, Esq., John H. Knight, Esq. 
Co‐Counsel to Encina Business Credit, LLC, as                                              and David T. Queroli, Esq.
Administrative Agent and Collateral Agent, one of                                          One Rodney Square                                    collins@rlf.com
Debtors’ prepetition secured lenders and Israel                                            920 North King Street                                knight@rlf.com
Discount Bank of New York                          Richards, Layton & Finger, P.A.         Wilmington DE 19801                                  queroli@rlf.com               Email
                                                                                           Attn: Fred B. Ringel
                                                                                           875 Third Avenue
                                                   Robinson Brog Leinwand Greene Genovese  9th Floor
Counsel to North Riverside Park Associates LLC     & Gluck P.C.                            New York NY 10022                                    fbr@robinsonbrog.com          Email
                                                                                           Attn: Paul R. Rosenbaum
Counsel to Kram Construction Co., a California                                             3580 Wilshire Blvd. 
Corporation; and Kormag Construction Co., a                                                Ste 1260
California Corporation                             Rosenbaum & Associates                  Los Angeles CA 90010                                 paul@prrlawyers.com           Email
                                                                                           Attn: E.B. "Trey" McLeod, III
Counsel to South Carolina Dep. Of Employment       S.C. Department of Employment and       Post Office Box 8597
and Workforce                                      Workforce                               Columbia SC 29202                                    tmcleod@dew.sc.gov            Email




        In re:  J & M Sales Inc., et al.
        Case No. 18‐11801 (LSS)                                                                            Page 10 of 13
                                                           Case 18-11801-LSS                   Doc 853           Filed 11/20/18            Page 13 of 17
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                    DESCRIPTION                                       NAME                                          ADDRESS                                        EMAIL             METHOD OF SERVICE
Counsel to Amherst Station II LLC;
Buckingham Station LLC;
Edgewood Station LLC;
Heritage Oaks Station L.P.;
Sunrise Marketplace Station LLC;                                                               Attn: Lucian Murley
Towne Crossing Station LLC;                                                                    1201 North Market Street, Suite 2300
Phillips Edison & Company; and                                                                 P.O. Box 1266
Phillips Edison Limited Partnership.               Saul Ewing Arnstein & Lehr LLP              Wilmington DE 19899                              luke.murley@saul.com              Email
Counsel to Amherst Station II LLC;
Buckingham Station LLC;
Edgewood Station LLC;
Heritage Oaks Station L.P.;
Sunrise Marketplace Station LLC;                                                                Attn: Maria Ellena Chavez‐Ruark
Towne Crossing Station LLC;                                                                     500 East Pratt Street
Phillips Edison & Company; and                                                                  9th Floor
Phillips Edison Limited Partnership.                 Saul Ewing Arnstein & Lehr LLP             Baltimore MD 21202                              maria.ruark@saul.com              Email
                                                                                                Attn: Mark Minuti
                                                                                                1201 North Market Street, Suite 2300
                                                                                                P.O. Box 1266
Counsel to SFI Ford City ‐ Chicago, LLC;             Saul Ewing Arnstein & Lehr LLP             Wilmington  DE 19899                            mark.minuti@saul.com              Email
                                                                                                Attn: Julia A. Cook 
                                                                                                109 North Post Oak Lane
                                                                                                Suite 300
Counsel to CM Houston Properties #1, LLC             Schlanger, Silver, Barg & Paine, L.L.P.    Houston  TX 77024                               jcook@ssbplaw.com                 Email
                                                                                                Attn: Theodore A. Cohen, Alan M. Feld, Shadi 
                                                                                                Farzan                                          tcohen@sheppardmullin.com
Counsel to Priority Technology Holdings, Inc. and                                               333 S. Hope Street, 43rd Fl                     afeld@sheppardmullin.com
Swipe Payment Solutions, Inc.                        Sheppard Mullin                            Los Angeles CA 90071‐1422                       sfarzan@sheppardmullin.com        Email
                                                                                                Attn: Eric S. Goldstein, Esq. and Latonia       egoldstein@goodwin.com
                                                                                                Williams, Esq.                                  lwilliams@goodwin.com
Counsel to UnitedHealthcare Insurance Company                                                   One Constitution Plaza                          bankruptcy@goodwin.com
and United HealthCare Services, Inc.                 Shipman & Goodwin LLP                      Hartford CT 06103‐1919                          bankruptcyparalegal@goodwin.com   Email
                                                                                                Attn: Elihu E. Allinson, III
Counsel to New Westgate Mall LLC, Malway Realty                                                 901 North Market Street
Associates LP, successor‐in‐interest to Trustees of                                             Suite 1300
Malway Realty Trust                                  Sullivan Hazeltine Allison LLC             Wilmington DE 19801                             zallinson@sha‐llc.com             Email
                                                                                                Attn: Jeffrey M. Pomerance
                                                                                                333 South Hope Street 
                                                                                                35th Floor
Interested Party                                     SulmeyerKupetz, A Professional Corporation Los Angeles CA 90071‐1406                       jpomerance@sulmeyerlaw.com        Email




         In re:  J & M Sales Inc., et al.
         Case No. 18‐11801 (LSS)                                                                        Page 11 of 13
                                                          Case 18-11801-LSS                   Doc 853           Filed 11/20/18              Page 14 of 17
                                                                                                        Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                     DESCRIPTION                                     NAME                                          ADDRESS                                        EMAIL           METHOD OF SERVICE
                                                                                              Attn: Victor A. Sahn, Esq. and Jeffrey M. 
                                                                                              Pomerance, Esq.
                                                                                              333 South Hope Street 
                                                                                              3400                                             vsahn@sulmeyerlaw.com
Counsel to Michael Fallas and Pegasus Trucking LLC SulmeyerKupetz, A Professional Corporation Los Angeles CA 90071‐1406                        jpomerance@sulmeyerlaw.com      Email
                                                                                              Attn: Donald T. Polednak
                                                                                              1731 Village Center Circle
Counsel  to Professional Properties of Las Vegas   Sylvester & Polednak, LTD.                 Las Vegas NV 89134                               don@sylvesterpolednak.com       Email
                                                                                              Attn: David A. Greer
                                                                                              500 East Main Street
                                                                                              Suite 1225
Counsel to WHLR‐JANAF, LLC                         The Law Offices of David A. Greer PLC      Norfolk VA 23510                                 dgreer@davidgreerlaw.com        Email
                                                                                              Attn: Frederick B. Rosner & Jason A. Gibson
                                                                                              824 N. Market Street
                                                                                              Suite 810                                        rosner@teamrosner.com
Counsel to Rainbow Southeast Leasing, Inc.         The Rosner Law Group LLC                   Wilmington  DE 19801                             gibson@teamrosner.com           Email
                                                                                              Attn: Jennifer L. Pruski
                                                                                              980 Fulton Avenue
Counsel to Retail Center Leasehold LLC             Trainor Fairbrook                          Sacramento CA 95825                              jpruski@trainorfairbrook.com    Email
                                                                                              Attn: David Escamilla
                                                                                              P.O. Box 1748
Counsel to Travis County                           Travis County Attorney                     Austin  TX 78767                                                                 First Class Mail
                                                                                              950 Pennsylvania Avenue, NW
U.S. Department of Justice                         U.S. Department of Justice                 Washington DC 20530‐0001                                                         First Class Mail

                                                                                              Attn: Charles Oberly
                                                                                              c/o Ellen Slights
                                                                                              1007 Orange Street, Suite 700, P.O. Box 2046
US Attorney for the District of Delaware          US Attorney for Delaware                    Wilmington DE 19899‐2046                         usade.ecfbankruptcy@usdoj.gov   Email
                                                                                              Attn: Jamie L. Edmonson & Daniel A. O'Brien
                                                                                              1201 N. Market
                                                                                              Suite 1400                                       jledmonson@venable.com
Counsel to SKBB Investments, L.P.                 Venable LLP                                 Wilmington  DE 19801                             daobrien@venable.com            Email
                                                                                              Attn: Keith C. Owens
                                                                                              2049 Century Park East
                                                                                              Suite 2300
Counsel to SKBB Investments, L.P.                 Venable LLP                                 Los Angeles CA 90067                             kcowens@venable.com             Email
                                                                                              Attn: Michael L. Wilhelm
                                                                                              205 E. River Park Circle
                                                                                              Suite 410
Counsel to Hallaian Development                   Walter Wilhelm Law Group                    Fresno CA 93720                                  mwilhelm@w2lg.com               Email




        In re:  J & M Sales Inc., et al.
        Case No. 18‐11801 (LSS)                                                                        Page 12 of 13
                                                          Case 18-11801-LSS               Doc 853          Filed 11/20/18             Page 15 of 17
                                                                                                   Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below

                     DESCRIPTION                                       NAME                                   ADDRESS                                           EMAIL      METHOD OF SERVICE
                                                                                          Attn: Jeff Carruth
                                                                                          3030 Matlock Rd.
                                                                                          Suite 201
Counsel to West Road Plaza, LP                    Weycer, Kaplan, Pulaski & Zuber, P.C.   Arlington TX 76015                                jcarruth@wkpz.com           Email
                                                                                          Attn: Christopher M. Samis, L. Katherine Good, 
                                                                                          Aaron H. Stulman
                                                                                          The Renaissance Centre                            csamis@wtplaw.com
                                                                                          405 North King Street, Suite 500                  kgood@wtplaw.com
Counsel to Pegasus Trucking LLC                   Whiteford, Taylor & Preston LLC         Wilmington DE 19801                               astulman@wtplaw.com         Email
                                                                                          Attn: David H. Stein, Esq.
                                                                                          90 Woodbridge Center Drive
                                                                                          Suite 900, Box 10
Counsel to Forsgate Industrial Complex            Wilentz, Goldman & Spitzer, P.A.        Woodbridge NJ 07095                               dstein@wilentz.com          Email
                                                                                          Attn: Victor W. Newmark
                                                                                          800 Kennesaw Avenue
                                                                                          Suite 400
Counsel to Thor Gallery at South DeKalb, LLC      Wiles & Wiles, LLP                      Marietta GA 30060‐7946                            bankruptcy@evict.net        Email

Counsel to Allura Imports; Children's Apparel
Network; Johnny Signature International Inc.; Kidz 
Concepts LLC; One Step Up, Ltd.;
Cudlie International; Seven Apparel Group; Miss 
Sportswear Inc.; MSA Apparel LLC;
Kids Cant Miss LLC; A Base IX Co LLC; CSCO LLC; 
Apparel Trading International,
Inc.; Ikeddi Enterprises Inc.; Vandale Industries,                                        Attn: Kevin J. Mangan, Ericka F. Johnson and 
Inc.; AJ Facts‐Tuff Cookies; Sasha Handbags; Import                                       Matthew P. Ward
Export Metro Limited; Essentials New York LLC;                                            222 Delaware Avenue
Hot Chocolate Inc.; Geneva Factors Ltd.; 2619                                              Suite 1501                                       kevin.mangan@wbd‐us.com
Realty Holding LLC; and Silver State LLC             Womble Bond Dickinson (US) LLP       Wilmington DE 19801                               ericka.johnson@wbd‐us.com   Email
                                                                                          Attn: Michael A. Stover, George J. Bachrach
                                                                                          7 St. Paul Street
                                                                                          18th Floor                                        mstover@wcslaw.com
Counsel to Interested Party                       Wright, Constable & Skeen, LLP          Baltimore MD 21202                                gbachrach@wcslaw.com        Email




        In re:  J & M Sales Inc., et al.
        Case No. 18‐11801 (LSS)                                                                   Page 13 of 13
Case 18-11801-LSS   Doc 853   Filed 11/20/18   Page 16 of 17



                       Exhibit B
                                                                  Case 18-11801-LSS                    Doc 853              Filed 11/20/18                    Page 17 of 17
                                                                                                                   Exhibit B
                                                                                                           Affected Parties Service List
                                                                                                            Served via Overnight Mail

                               DESCRIPTION                                                    NAME                                              ADDRESS 1                         ADDRESS 2                  CITY     STATE    POSTAL CODE
Counsel to Priority Payment Systems and Swipe Payment Solutions      Gibbons P.C.                                                 Attn: Natasha M. Songonuga, Esq.    300 Delaware Ave, Suite 1015     Wilmington    DE       19801‐1671
                                                                                                                                  Attn: Theodore A. Cohen, Alan M. 
Counsel to Priority Payment Systems and Swipe Payment Solutions      Sheppard, Mullin, Richter & Hampton LLP                      Feld, Shadi Farzan                  333 S. Hope Street, 43rd Floor   Los Angeles   CA       90071‐1422




    In re:  J & M Sales Inc., et al.
    Case No. 18‐11801 (LSS)                                                                                         Page 1 of 1
